Per curiam.
Abe Crosby, Jr. petitioned the State Bar of Georgia for reinstatement to the practice of law after having voluntarily surrendered his license in 1975. At that time he was convicted of misdemeanor conspiracy and felony theft by taking, and was sentenced to five years in prison. His 1982 petition for reinstatement received a favorable recommendation by the Special Master, but was denied by the Review Panel of the Disciplinary Board due to lack of passage of sufficient time. We affirmed the Review Panel’s decision. In the Matter of Crosby, 252 Ga. 153 (312 SE2d 116) (1984).
Here, the Special Master has again recommended reinstatement and the Review Panel has approved his recommendation. We adopt the recommendation of the Review Panel and approve Crosby’s reinstatement.

Reinstatement approved.


All the Justices concur.